                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS

QINGHUA ZHANG, and
STEVEN CRAIG HEILAND,

                         Plaintiffs,

      vs.                                          Case No. 19-4073-SAC

FEDERAL HOME LOAN
BANK OF TOPEKA, et al.,

                         Defendants.

                          MEMORANDUM AND ORDER

            The plaintiffs, Qinghua Zhang and Steven Craig Heiland, have

filed a pro se employment discrimination complaint alleging discriminatory

termination and retaliation in violation of Title VII of the Civil Rights Act

1964, 42 U.S.C. § 20003, et seq., against their former employer, Federal

Home Loan Bank of Topeka (“FHLB”), and against four individual defendants,

Mark E. Yardley, Patrick Doran, Amanda Kiefer, and Michael Surface. The

plaintiffs are now represented by counsel who has entered her appearance

and filed responses to the following motions: individual defendants’ Rule

12(b)(6) motion to dismiss (ECF# 12), all defendants’ Rule 12(b)(6) motion

to dismiss Heiland’s claims (ECF# 14), and all defendants’ Rule 12(f) motion

to strike. The motions are ripe for decision.

            The well-established standards governing a motion under Rule

12(b)(6), Mayfield v. Bethards, 826 F.3d 1252, 1255 (10th Cir. 2016), were

followed along with affording the pro se complaint a liberal construction. At
the same time, the court will no longer afford this pleading a liberal

construction, because the plaintiffs now have counsel who has had sufficient

time to seek to amend the complaint for any necessary deficiencies. See

Espinoza v. Raemisch, 2019 WL 1455201, at *3 (D. Colo. Apr. 2, 2019)

(court found that counsel adopted the pro se complaint as if filed by him

after an ample opportunity to amend had passed). In deciding the

defendants’ Rule 12(f) standard, the court followed the exhaustive standards

set out in Martinez v. Naranjo, 328 F.R.D. 581, 590–93 (D.N.M. 2018).

INDIVIDUAL DEFENDANTS’ MOTION TO DISMISS (ECF# 12)

            The individual defendants rightly argue they are not employers

under Title VII liable in an individual capacity. As the plaintiffs have named

and sued directly the FHLB as the Title VII employer, the individual

defendants contend any suit against them in a representative capacity action

would be superfluous. The plaintiffs have not filed a response contesting the

individual defendants’ request to be dismissed with prejudice. The court shall

grant this motion as uncontested and appropriate on its face. D. Kan. Rule

7.4(b).

FHLB’S MOTION TO DISMISS HEILAND’S CLAIMS (ECF# 14)

            The defendant argues that the plaintiffs’ complaint fails to allege

facts constituting a claim on which he would be entitled to relief. Specifically,

Heiland’s claim of being “retaliated” against insufficiently alleges engaging

“in any conduct protected by Title VII’s anti-retaliation provisions.” ECF# 15,


                                       2
p. 2. FHLB contends the plaintiff’s opposition claim must allege more than

being a witness to alleged discrimination unless there is a close familial or

spousal relationship of which there is none here.

            In refuting that his pro se complaint adequately alleges a

retaliation claim based on protected activity, Heiland argues:

      Plaintiff Heiland clearly supported Plaintiff Zhang’s employment
      discrimination claim when Zhang was wrongfully terminated on March
      5, 2019. Thereafter, on April 3, 2019, Defendants were informed that
      Plaintiff Heiland was specifically identified by representatives of
      Plaintiff Zhang as a supporting witness to the unlawful actions of the
      Defendants. Approximately one week later, on April 11, 2019, the
      Defendants were informed that Plaintiff Zhang would not accept the
      severance offered by the Defendant (which Zhang believed contained a
      unique, if not illegal, restriction_ and that he intended to pursue his
      suit against the Defendant to which Plaintiff Heiland was a supporting
      witness. The following day, Plaintiff Heiland was placed on
      administrative leave after which he was summarily termination on
      April 29,2019. Plaintiff Heiland clearly opposed discrimination in the
      workplace, the most recent opposition being to the discriminatory
      discharge of Plaintiff Zhang to which he was specifically named as a
      witness.

ECF# 27, pp. 4-5 (underlining added). The underlined sentence is an

allegation not found in the complaint. For that matter, the plaintiff also

argues additional allegations of protected activity found in his most recent

EEOC charge of discrimination but not yet included in the complaint.

            In deciding the motion, the court looks at what has been alleged

in the complaint. This includes that the plaintiff Zhang in meeting with

Human Resources officials and alleging his supervisor discriminated against

minorities named Heiland as a witness to the supervisor’s discrimination and

“strongly encouraged” his employer to interview Heiland who would confirm

                                       3
Zhang’s reports. ECF# 1, at p. 6. The complaint also alleges that Zhang was

terminated and that he subsequently refused a severance package on April

11, 2019, and informed the FHLB that he would “pursue a lawsuit.” Id. at p.

7. The complaint further includes that Heiland was “surprisingly and

unexpectedly” put on administrative leave for vague reasons and then was

terminated without providing details in support of the vague reasons. Id. The

complaint concludes with the allegation that “Mr. Heiland is retaliated

against for innocently being the witness.” Id.

            Title VII makes it an unlawful employment practice to

discriminate against an employee “because he has made a charge, testified,

assisted, or participated in any manner in an investigation, proceeding, or

hearing under this subchapter.” 42 U.S.C. § 2000e-3(a). The Tenth Circuit

has held:

      Courts have held that the “participation clause” protects an employee
      who: (1) defends himself against charges of discrimination, id. at 203,
      205; (2) involuntarily participates as a witness in a Title VII
      proceeding, see Merritt v. Dillard Paper Co., 120 F.3d 1181, 1186–89
      (11th Cir.1997); and (3) “actively participate[s]” in assisting a co-
      worker to assert her Title VII rights, Eichman v. Ind. State Univ. Bd. of
      Trs., 597 F.2d 1104, 1107 (7th Cir.1979).

Kelley v. City of Albuquerque, 542 F.3d 802, 813 (10th Cir. 2008). The

plaintiff Heiland’s claim does not allege participation in a formal EEOC

proceeding. See Poff v. Okla. ex rel. Okla. Dep’t of Mental Health &

Substance Abuse Servs., 683 F. App’x 691, 703 (10th Cir. 2017) (citing See

Littlejohn v. City of N.Y., 795 F.3d 297, 316 (2d Cir. 2015) (“[T]he


                                       4
participation clause only encompasses participation in formal EEOC

proceedings; it does not include participation in an internal employer

investigation unrelated to a formal EEOC charge.” (internal quotation

omitted)); see also Mackley v. TW Telecom Holdings, Inc., No. 12-2774-

SAC, 2013 WL 1502034, at *3 (D. Kan. April 10, 2013) (the court followed

as well-reasoned the approach taken by district courts in the Tenth Circuit

that, “the participation clause does not extend its protection to internal

investigations conducted before Title VII proceedings begin”); see also

Westby v. BKD CPAs & Advisors, LLP, 18-CV-01933-CMA-STV, 2019 WL

3292180, at *5 (D. Colo. Feb. 8, 2019), report and recommendation

adopted, 2019 WL 2576530 (D. Colo. June 24, 2019).

            Title VII also makes it an unlawful employment practice to

discriminate against an employee “because he has opposed any practice

made an unlawful employment practice.” 42 U.S.C. § 2000e-3(a). The Tenth

Circuit has summarized:

      The Supreme Court has defined “oppose” in this context by looking to
      its ordinary meaning: “to resist or antagonize; to contend against; to
      confront; resist; withstand, ... to be hostile or adverse to, as in
      opinion.” Crawford v. Metro. Gov't of Nashville & Davidson Cty., 555
      U.S. 271, 276, 129 S.Ct. 846, 172 L.Ed.2d 650 (2009) (citations and
      ellipsis omitted). Under this broad definition, “[w]hen an employee
      communicates to her employer a belief that the employer has engaged
      in a form of employment discrimination, that communication virtually
      always constitutes the employee’s opposition to the activity.” Id.
      (quotation marks, ellipsis, emphasis, and citation omitted); see also
      Hertz v. Luzenac Am., Inc., 370 F.3d 1014, 1015 (10th Cir. 2004)
      (“Protected opposition can range from filing formal charges to voicing
      informal complaints to superiors.”).


                                       5
Hansen v. SkyWest Airlines, 844 F.3d 914, 925–26 (10th Cir. 2016). The

Supreme Court in Crawford also said,

      “Oppose” goes beyond “active, consistent” behavior in ordinary
      discourse, where we would naturally use the word to speak of
      someone who has taken no action at all to advance a position beyond
      disclosing it. Countless people were known to “oppose” slavery before
      Emancipation, or are said to “oppose” capital punishment today,
      without writing public letters, taking to the streets, or resisting the
      government. . . . There is, then, no reason to doubt that a person can
      “oppose” by responding to someone else's question just as surely as
      by provoking the discussion, and nothing in the statute requires a
      freakish rule protecting an employee who reports discrimination on her
      own initiative but not one who reports the same discrimination in the
      same words when her boss asks a question.

555 U.S. at 277–78. Courts have held that, “simply being listed as a witness

on an internal complaint form, without actively volunteering to serve as a

witness or offering some indication of the nature of the proposed testimony

does not constitute ‘opposition under Title VII.” Thampi v. Manatee COunty

Board of Com’rs, 384 Fed. Appx. 983, 990 (11th Cir. 2010), cert. denied,

562 U.S. 1219 (2011); see Wimbley v. Doyon Security Services, LLC, 2014

WL 4376148, at *6-*8 (S.D. Fla. Sep. 4, 2014)(Not protected activity to be

listed as a witness willing to testify as truthfully and neutrally in a co-

employee’s case, the plaintiff must allege he would have opposed the

defendant’s unlawful practice and his opinion must have been disclosed to

the defendant.)

            The question here is whether Heiland has alleged some element

of opposition simply by being mentioned as a witness. The complaint alleges

that Zhang named Heiland as a witness and encouraged the employer to

                                        6
interview him regarding the discriminatory behavior of Mr. Surface. The

complaint does not allege that Heiland volunteered to serve as a witness.

Nor does it allege that he would have participated in the internal

investigation by communicating his opposition or criticism of Mr. Surface’s

treatment as discriminatory. Simply passing on a neutral report or

information about another employee’s complaint is not enough. See Irons v.

Bedford-Stuyvesant Community Legal Services, 2015 WL 5692860 at *19

E.D.N.Y. Sep. 28, 2015).

            The plaintiff Heiland’s allegations in the complaint are too thin to

sustain a retaliation claim based on being listed as a fact witness to

discriminatory behavior without more to show opposition as in volunteering

to be a witness and to having his opinion opposing discriminatory behavior

disclosed to the employer in some manner. The plaintiff’s response refers to

other protected opposition including statements to supervisors. Because

these are not yet alleged in the complaint, they cannot cure the deficiencies.

The Tenth Circuit's rule is that “dismissal of a pro se complaint for failure to

state a claim is proper only where it is obvious that the plaintiff cannot

prevail on the facts he has alleged and it would be futile to give him an

opportunity to amend.” Gee v. Pacheco, 627 F.3d 1178, 1188 (10th Cir.

2010) (internal quotation marks and citation omitted). “[T]he district court

should allow a plaintiff an opportunity to cure technical errors or otherwise

amend the complaint when doing so would yield a meritorious claim.” Curley


                                        7
v. Perry, 246 F.3d 1278, 1284 (10th Cir.), cert. denied, 534 U.S. 922

(2001); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (“[T]he

plaintiff whose factual allegations are close to stating a claim but are missing

some important element that may not have occurred to him, should be

allowed to amend his complaint.” (citation omitted)). The plaintiff Heiland is

afforded 20 days to file an amended complaint to cure the pleading

deficiencies.

FHLB’S MOTION TO STRIKE

             FHLB seeks to strike the following two allegations from the

plaintiffs’ complaint:

      On the afternoon of April 11, 2019, he [Zhang] informed the bank that
      he won’t sign the severance agreement (containing extensive
      limitations described further below) and will pursue a lawsuit. . . . .
      Both Mr. Zhang and Mr. Heiland declined a generous severance
      package as an exchange for signing a very unique restrictive
      severance agreement containing unusual if not illegal extensive
      limitations that would essentially prevent future contact with the
      employer’s very important regulatory authorities that highly monitor
      the employer’s management, business and ethics activities that also
      incorporates diversity and minority inclusion examinations.

ECF# 1, p. 7. The defendant argues the allegations concern inadmissible

evidence that suggest the defendant potentially violated duties owed to

regulatory authorities. The defendant sees the allegations as being no more

than an effort to inflame public opinion on matters immaterial to the

plaintiff’s Title VII claims. The defendant asks the court to strike these

allegations to prevent issue confusion and to avoid prejudice to the

defendant.

                                       8
             The plaintiffs dispute the allegations are immaterial or are only

offered for their possible inflammatory character. The plaintiff Zhang sees

the allegations as consistent with and related to his claim in that while

employed he challenged surveys and results intended to detect

discriminatory treatment and that he was retaliated against for such efforts.

The plaintiffs contend admissibility into evidence is not governing standard

for Rule 12(f) relief. As alleged in the complaint, the plaintiffs’ opinions over

the unusual and potential illegal character of these limitations in the

severance packages are relevant to their decisions declining the offered

packages.

             Because motions to strike are generally disfavored and the

remedy of striking is regarded as a drastic remedy, the defendants have a

difficult burden which they have not carried here. The allegations have not

been shown to lack any possible bearing on the claims here. The prejudice to

the defendant from these allegations cannot be said to unfair or

unnecessarily inflammatory particularly when the plaintiff’s claims include

allegations that the defendant retaliated for reporting discrimination.

Inadmissibility is not a foregone conclusion here and, therefore, is not

decisive of the defendant’s motion. The court denies the defendant’s motion

to strike.

             IT IS THEREFORE ORDERED that the individual defendants’ Rule

12(b)(6) motion to dismiss (ECF# 12) is granted;


                                        9
            IT IS FURTHER ORDERED that the defendants’ Rule 12(b)(6)

motion to dismiss Heiland’s claims (ECF# 14) is granted but the plaintiff

Heiland is given 20 days to amend the complaint to cure the pleading

deficiencies;

            IT IS FURTHER ORDERED that the defendants’ Rule 12(f) motion

to strike is denied.

            Dated this 30th day of December, 2019, Topeka, Kansas.



                       s/Sam A. Crow
                       Sam A. Crow, U.S. District Senior Judge




                                     10
